1

2

3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5

6     YIORKIS PINEDA-LAURENCIO,                          Case No. 2:19-cv-00477-GMN-GWF
7        Petitioner,
                                                         ORDER
8            v.
9
      WILLIAM GITTERE, et al.,
10
         Respondents.
11

12

13          This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
14   by Yiorkis Pineda-Laurencio, a Nevada prisoner. Pineda-Laurencio initiated this action
15   on March 20, 2019, by filing a pro se habeas petition (ECF No. 2).
16          Pineda-Laurencio also filed an application to proceed in forma pauperis
17   (ECF No. 1). Based on the information provided in the application to proceed in forma
18   pauperis, and good cause appearing, that application will be granted. Pineda-Laurencio
19   will not be required to pay the filing fee for this action.
20          Pineda-Laurencio also filed a motion for appointment of counsel (ECF No. 3).
21   The information provided in the application to proceed in forma pauperis indicates that
22   Pineda-Laurencio cannot afford counsel. Indigent state prisoners applying for habeas
23   corpus relief are not entitled to appointed counsel unless the circumstances of a
24   particular case indicate that appointed counsel is necessary to prevent due process
25   violations. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986) (citing Kreiling v. Field,
26   431 F.2d 638, 640 (9th Cir. 1970) (per curiam). The court may, however, appoint
27   counsel at any stage of the proceedings if the interests of justice so require. See 18
28   U.S.C. § 3006A; see also Rule 8(c), Rules Governing § 2254 Cases; Chaney, 801 F.2d
                                                     1
1    at 1196. Pineda-Laurencio alleges that he is intellectually disabled, that he does not

2    speak English, and that he is serving two sentences of life in prison without the

3    possibility of parole. Under these circumstances, the Court finds that appointment of

4    counsel is in the interests of justice. The Court will grant the motion for appointment of

5    counsel.

6           The Court has reviewed Pineda-Laurencio’s petition, pursuant to Rule 4 of the

7    Rules Governing Section 2254 Cases in the United States District Courts and

8    determines that it merits service upon the respondents. The Court will order the petition

9    served upon the respondents, and will direct the respondents to appear, but will not

10   require any further action on the part of the respondents at this time.

11          IT IS THEREFORE ORDERED that Petitioner’s Application to Proceed in Forma

12   Pauperis (ECF No. 1) is GRANTED. Petitioner is granted leave to proceed in forma

13   pauperis. Petitioner will not be required to pay the filing fee for this action.

14          IT IS FURTHER ORDERED that Petitioner’s Motion for Appointment of Counsel

15   (ECF No. 3) is GRANTED. The Federal Public Defender for the District of Nevada

16   (FPD) is appointed to represent the petitioner. If the FPD is unable to represent the

17   petitioner, due to a conflict of interest or other reason, then alternate counsel will be

18   appointed. In either case, counsel will represent the petitioner in all federal-court

19   proceedings relating to this matter, unless allowed to withdraw.

20          IT IS FURTHER ORDERED that the Clerk of the Court is directed to

21   electronically serve upon the FPD a copy of this order, together with a copy of the

22   petition for writ of habeas corpus (ECF No. 2).

23          IT IS FURTHER ORDERED that the FPD shall, within 30 days from the date of

24   entry of this order, file a notice of appearance, or indicate to the Court that office’s

25   inability to represent the petitioner in this case.

26          IT IS FURTHER ORDERED that the Clerk of the Court is directed to add Aaron

27   D. Ford, Attorney General of the State of Nevada, as counsel for the respondents.

28
                                                    2
1           IT IS FURTHER ORDERED that the Clerk of the Court shall electronically serve

2    upon the respondents a copy of the petition for writ of habeas corpus (ECF No. 2), and

3    a copy of this order.

4           IT IS FURTHER ORDERED that the respondents shall appear in this action

5    within 30 days from the date of this order. Respondents will not be required to respond

6    to the habeas petition at this time.

7           IT IS FURTHER ORDERED that the Court will set a schedule for further

8    proceedings in this case after counsel appear for both the petitioner and the

9    respondents.

10

11          DATED THIS ___
                       25 day of ______________________,
                                     April               2019.
12

13
                                                     GLORIA M. NAVARRO,
14                                                   UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 3
